EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hugh Wang on March 17, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 15. (Currently Amended) The immunogenic composition of claim 14, wherein the C-terminus of the modified HCV E2 ectodomain polypeptide is fused to the N-terminus of a subunit of the self-assembling nanoparticle via a linker sequence.

Claim 17. (Currently Amended) The immunogenic composition of claim 14, wherein the modified HCV E2 ectodomain polypeptide comprises an amino acid sequence as set forth in any one of SEQ ID NOs:26-38

Claim 18. (Currently Amended) The immunogenic composition of claim 14, wherein the subunit of the self-assembling nanoparticle comprises the polypeptide as shown in SEQ ID NO:39 (E2p), SEQ ID NO: 40 (I3-01), or SEQ ID NO: 41 (ferritin)

the immunogenic composition of claim 14, thereby treating 

Examiner’s Comment
	Claims 6-12, 17, 19 and 21 are rejoined with the elected invention.  The restriction between the elected invention and the subject matter of the rejoined claims is withdrawn.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/STACY B CHEN/Primary Examiner, Art Unit 1648